I concur. To my mind a very different case would be presented if petitioner ere seeking to maintain an undertaking establishment in a different section of the city near one of the smaller permissive "one-lot" zones, and in a place between which and such permissive zone there was no material difference. He might then well complain that the ordinance illegally discriminated against him. But such is not his situation, as is fully shown by the opinion of Justice Wilbur.
Shaw, J., and Olney, J., concurred.
Rehearing denied.
All the Justices, except Shaw, J., concurred.